

Exhibit 10.1


AMENDMENT No. 1 to the Credit Agreement, dated as of August 7, 2019 (this
“Amendment”), to the Credit Agreement dated as of May 31, 2019 among US FOODS,
INC., a Delaware corporation (the “Parent Borrower”), each domestic subsidiary
of the Parent Borrower party to the Credit Agreement, the several banks and
other financial institutions or entities from time to time party to the Credit
Agreement (the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, the “Administrative Agent”) and the
various other parties thereto (the “Credit Agreement” and the Credit Agreement,
as amended by this Amendment, the “Amended Credit Agreement”); capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Amended Credit Agreement.
WHEREAS, the Parent Borrower desires to amend the Credit Agreement on the terms
set forth herein; and
WHEREAS, Section 11.1(g) of the Credit Agreement provides that the
Administrative Agent and the Parent Borrower may amend the Credit Agreement to
cure any ambiguity, mistake, omission, defect or inconsistency, in each case,
without the consent of any other Person;
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section 1.    Credit Agreement Amendments. Effective as of the Amendment No. 1
Effective Date (as defined below), clause (v) of Section 11.1(g) of the Credit
Agreement is amended by adding “or any other Loan Document” after “Agreement”.
Section 2.    Conditions to Effectiveness to this Amendment. The terms and
provisions of this Amendment shall become effective upon delivery of an executed
counterpart of this Amendment from each of the Parent Borrower and the
Administrative Agent. The date on which the condition set forth in this Section
2 has been satisfied is referred to herein as the “Amendment No. 1 Effective
Date”.
Section 3.    Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts) each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by fax transmission or other electronic scan transmission (e.g., “pdf”
or “tif”) shall be effective as delivery of an originally executed counterpart
hereof.
Section 4.    Applicable Law; Waiver of Jury Trial; Jurisdiction; Consent to
Service of Process. The provisions set forth in Sections 11.12, 11.13 and 11.15
of the Credit





--------------------------------------------------------------------------------




Agreement are hereby incorporated mutatis mutandis with all references to the
“Agreement” therein being deemed references to this Amendment.
Section 5.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 6.    Effect of Amendment. Except as expressly set forth herein, this
Amendment (i) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or any other Agent, in each case under the Amended Credit
Agreement or any other Loan Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Amended Credit Agreement or any other Loan Document.
This Amendment shall constitute a Loan Document for purposes of the Amended
Credit Agreement and from and after the Amendment No. 1 Effective Date, all
references to the Credit Agreement in any Loan Document and all references in
the Amended Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words
of like import referring to the Credit Agreement, shall, unless expressly
provided otherwise, refer to the Amended Credit Agreement. The Parent Borrower
hereby consents to this Amendment and confirms that all obligations of the
Parent Borrower under the Loan Documents to which it is a party shall continue
to apply to the Amended Credit Agreement.
[Signature pages follow]
(a)    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


US FOODS, INC.

By:
/s/ Dirk J. Locascio            
    Name: Dirk J. Locascio
    Title: Chief Financial Officer

BAY-N-GULF, INC.


By:
/s/ Dirk J. Locascio            
    Name: Dirk J. Locascio
    Title: Chief Financial Officer

E & H DISTRIBUTING, LLC


By:
/s/ Dirk J. Locascio            
    Name: Dirk J. Locascio
    Title: Chief Financial Officer

FRESH UNLIMITED, INC.


By:
/s/ Dirk J. Locascio            
    Name: Dirk J. Locascio
    Title: Chief Financial Officer

GREAT NORTH IMPORTS, LLC


By:
/s/ Dirk J. Locascio            
    Name: Dirk J. Locascio
    Title: Chief Financial Officer








--------------------------------------------------------------------------------




TRANS-PORTE, INC.


By:
/s/ Dirk J. Locascio            
    Name: Dirk J. Locascio
    Title: Chief Financial Officer

US FOODS CULINARY EQUIPMENT & SUPPLIES LLC


By:
/s/ Dirk J. Locascio            
    Name: Dirk J. Locascio
    Title: Chief Financial Officer



 





--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent


By:
/s/ Kai Sorensen        
    Name: Kai Sorensen
    Title: Duly Authorized Signatory






